—Order, Supreme Court, New York County (Myriam Altman, J.), entered October 21, 1993, which granted defendants’ motion for a default judgment unless plaintiff served a verified reply to defendants’ counterclaims within 10 days, unanimously affirmed, with costs.
We find that plaintiff’s attorney’s failure to serve a timely answer to defendants’ counterclaims was due to his mistaken belief that a reply had already been served, that the brief delay caused defendants no prejudice, and that the affidavit of plaintiff’s attorney was adequate for purposes of showing a meritorious defense (see, Epstein v Lenox Hill Hosp., 108 AD2d 616, 617, amended 114 AD2d 824; Mufalli v Ford Motor Co., 105 AD2d 642, 643-644). Accordingly, it was a proper exercise of discretion, to extend plaintiff’s time to serve a reply (CPLR 3012 [d]). Concur—Ellerin, J. P., Ross, Rubin, Nardelli and Williams, JJ.